UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2015 (Unaudited) Common Stocks97.1% Shares Value ($) Automobiles & Components1.1% Cooper-Standard Holding 12,914 a 741,522 Dorman Products 33,588 a,b 1,691,156 Drew Industries 29,071 1,606,463 Gentex 60,800 942,400 Gentherm 43,726 a 1,993,468 Banks3.8% BancFirst 16,836 1,018,073 Bank of the Ozarks 108,872 4,550,849 BBCN Bancorp 79,707 1,159,737 BofI Holding 57,734 a 6,687,906 Boston Private Financial Holdings 93,086 1,107,723 Central Pacific Financial 51,496 1,068,027 FCB Financial Holdings, Cl. A 27,064 892,571 Great Western Bancorp 34,134 859,153 HomeStreet 38,216 a 850,688 LendingTree 22,063 a 2,337,575 Radian Group 59,060 1,061,899 Texas Capital Bancshares 19,916 a 1,072,676 Union Bankshares 26,436 623,890 Capital Goods5.5% AAON 22,690 469,229 Acuity Brands 14,078 2,743,380 AgroFresh Solutions 68,937 a,b 672,136 Apogee Enterprises 48,564 2,532,613 Astronics 23,205 a 1,198,770 Barnes Group 26,395 1,019,639 Beacon Roofing Supply 80,814 a 2,929,508 Builders FirstSource 83,845 a 1,241,744 CaesarStone Sdot-Yam 9,638 383,496 CIRCOR International 13,697 619,652 Comfort Systems USA 29,723 823,922 Donaldson 25,856 b 809,551 Dycom Industries 14,572 a 1,035,923 Encore Wire 30,029 975,042 Energy Focus 38,248 a,b 837,631 Esterline Technologies 19,534 a 1,596,123 Graham 5,608 103,748 HEICO 11,355 b 577,969 Hexcel 17,271 833,498 John Bean Technologies 27,926 924,909 Middleby 13,906 a 1,509,496 MYR Group 27,367 a 785,159 Patrick Industries 15,851 a,b 599,009 Proto Labs 29,009 a,b 2,112,726 Raven Industries 49,156 890,707 RBC Bearings 16,274 a 1,006,710 Rush Enterprises, Cl. A 40,429 a 1,031,748 Sparton 3,294 a 76,553 TASER International 9,881 a,b 231,215 Tutor Perini 52,594 a 930,914 Watsco 6,947 850,730 Woodward 25,964 1,183,958 Commercial & Professional Services5.0% ABM Industries 36,663 1,173,583 Acacia Research 82,694 787,247 Advisory Board 97,758 a 4,753,972 CEB 52,090 3,730,686 Exponent 13,046 557,716 Franklin Covey 25,942 a 434,010 FTI Consulting 29,094 a 1,159,687 Healthcare Services Group 69,926 b 2,338,326 Huron Consulting Group 45,103 a 3,265,006 InnerWorkings 38,980 a 282,995 Interface 43,690 1,059,046 Kforce 37,530 1,005,429 Knoll 35,010 837,439 MiX Telematics, ADR 54,018 a 328,429 Mobile Mini 16,942 576,197 Resources Connection 78,502 1,231,696 Ritchie Brothers Auctioneers 40,238 1,109,764 Rollins 23,416 653,775 Steelcase, Cl. A 124,641 2,197,421 Team 16,837 a 704,460 Tetra Tech 99,149 2,575,891 Consumer Durables & Apparel3.3% Callaway Golf 119,010 1,053,238 Columbia Sportswear 23,461 1,439,802 G-III Apparel Group 74,602 a 5,172,158 Installed Building Products 32,942 a 880,210 LGI Homes 40,008 a 1,041,808 Libbey 21,404 754,277 Oxford Industries 20,385 1,715,602 Performance Sports Group 70,252 a 911,871 Ryland Group 16,391 b 708,747 Sequential Brands Group 58,596 a,b 959,216 Skechers USA, Cl. A 23,111 a 3,252,643 Steven Madden 20,143 a 823,043 Universal Electronics 26,165 a 1,192,862 Consumer Services6.7% 2U 26,622 a 930,971 Bravo Brio Restaurant Group 122,657 a 1,563,877 Bright Horizons Family Solutions 21,178 a 1,294,399 Buffalo Wild Wings 14,684 a,b 2,785,261 Century Casinos 134,296 a 781,603 Cheesecake Factory 67,574 3,667,241 Chegg 130,702 a,b 971,116 Chuy's Holdings 24,745 a 758,187 ClubCorp Holdings 129,637 2,918,129 Dave & Buster's Entertainment 26,102 898,953 Del Taco Restaurants 58,606 a 743,710 Diamond Resorts International 49,605 a 1,259,471 Fiesta Restaurant Group 28,486 a 1,471,017 Grand Canyon Education 36,212 a 1,338,396 Intrawest Resorts Holdings 103,049 a 926,410 Jack in the Box 14,046 1,098,116 La Quinta Holdings 65,382 a 1,232,450 LifeLock 263,214 a,b 2,224,158 Noodles & Company 26,141 a,b 311,601 Panera Bread, Cl. A 3,235 a,b 576,800 Popeyes Louisiana Kitchen 35,082 a 1,951,261 Rave Restaurant Group 23,891 a,b 226,248 Red Robin Gourmet Burgers 21,498 a 1,693,828 Scientific Games, Cl. A 84,863 a,b 935,190 Shake Shack, Cl. A 4,335 216,490 Six Flags Entertainment 23,855 1,072,759 Sonic 25,589 690,903 Texas Roadhouse 45,904 1,652,085 Vail Resorts 35,935 3,877,745 Wingstop 23,124 632,673 Zoe's Kitchen 8,385 a 289,618 Diversified Financials1.9% Financial Engines 24,905 b 808,416 GAMCO Investors, Cl. A 11,558 676,143 HFF, Cl. A 24,482 889,431 Interactive Brokers Group, Cl. A 51,071 2,038,754 MarketAxess Holdings 18,389 1,662,733 PRA Group 58,022 a,b 3,091,993 Virtus Investment Partners 9,287 1,068,562 WisdomTree Investments 70,018 b 1,312,838 Energy.7% CARBO Ceramics 23,228 b 636,912 Diamondback Energy 9,702 a 662,550 Dril-Quip 8,071 a 556,415 Gulfport Energy 13,623 a 488,112 Matador Resources 29,956 a,b 686,292 Patterson-UTI Energy 30,372 494,456 Renewable Energy Group 68,045 a 572,939 Exchange-Traded Funds1.0% iShares Russell 2000 ETF 50,802 b Food & Staples Retailing.5% Fresh Market 95,457 a,b 2,055,189 United Natural Foods 17,338 a,b 834,825 Food, Beverage & Tobacco1.2% Hain Celestial Group 45,745 a 2,784,041 J&J Snack Foods 9,162 1,044,101 John B. Sanfilippo & Son 16,383 a 846,837 Pinnacle Foods 21,229 951,908 Post Holdings 28,533 a 1,862,635 Health Care Equipment & Services11.5% AAC Holdings 17,375 b 410,224 Abaxis 10,263 b 482,566 ABIOMED 84,120 a 8,067,109 Acadia Healthcare 59,763 a 4,364,492 Adeptus Health, Cl. A 24,611 a,b 2,452,240 AMN Healthcare Services 36,027 a 1,210,507 AmSurg 15,002 a 1,176,457 AngioDynamics 74,400 a 1,098,144 athenahealth 10,706 a,b 1,423,577 AtriCure 36,381 a 889,879 Avinger 44,712 b 645,641 Cantel Medical 29,417 1,459,966 Chemed 8,145 b 1,110,571 ConforMIS 14,348 b 229,568 DexCom 18,702 a 1,760,607 Diplomat Pharmacy 72,048 b 2,845,175 ExamWorks Group 26,809 a 960,298 Globus Medical, Cl. A 48,947 a 1,195,286 Greatbatch 15,037 a 854,402 HealthStream 15,494 a 385,026 Hill-Rom Holdings 16,010 845,968 Insulet 42,138 a 1,251,920 IPC Healthcare 13,327 a 1,058,164 K2M Group Holdings 78,496 a 1,666,470 LDR Holding 86,763 a 3,237,996 LifePoint Health 10,095 a 788,722 Masimo 55,338 a 2,248,383 Medidata Solutions 62,054 a 2,979,833 MEDNAX 14,120 a 1,137,366 Merit Medical Systems 42,516 a 967,239 Molina Healthcare 16,224 a 1,210,148 Natus Medical 10,806 a 439,588 Neogen 41,451 a 2,140,529 Nevro 52,102 b 2,346,153 Novadaq Technologies 29,200 a,b 337,260 NuVasive 38,272 a 2,017,700 NxStage Medical 49,300 a 856,341 Omnicell 17,943 a 609,703 Quidel 10,457 a 215,310 Rockwell Medical 77,822 a,b 931,529 Spectranetics 39,075 a 658,414 Team Health Holdings 29,030 a 1,705,222 Teladoc 21,342 b 549,343 Teleflex 14,975 1,958,730 Trinity Biotech, ADR 58,580 899,789 U.S. Physical Therapy 17,718 814,142 Zeltiq Aesthetics 108,962 a,b 3,516,204 Household & Personal Products.2% Inter Parfums 34,156 877,809 Medifast 18,389 a 510,663 Insurance.4% Infinity Property & Casualty 9,609 742,584 National General Holdings 39,027 715,365 Stewart Information Services 32,718 1,267,495 Materials2.5% Balchem 18,505 1,083,098 Berry Plastics Group 34,843 a 1,031,353 Chemtura 45,804 a 1,245,869 Eagle Materials 11,180 914,859 Graphic Packaging Holding 81,140 1,144,074 Headwaters 43,112 a 870,000 Kaiser Aluminum 13,519 1,129,918 LSB Industries 30,236 a 722,943 Senomyx 236,405 a,b 1,574,457 Sensient Technologies 29,725 1,936,584 TimkenSteel 36,316 648,967 US Concrete 54,850 a 2,840,133 Media1.8% Gannett 47,899 627,956 Gray Television 69,123 a 801,136 IMAX 42,215 a 1,323,440 MDC Partners, Cl. A 213,299 b 4,189,192 Nexstar Broadcasting Group, Cl. A 20,536 954,513 Rentrak 35,754 a,b 1,631,812 Scholastic 35,249 1,523,109 Pharmaceuticals, Biotech & Life Sciences13.6% Aegerion Pharmaceuticals 26,248 a,b 464,327 Agenus 108,652 a 772,516 Albany Molecular Research 62,355 a,b 1,243,359 Alder Biopharmaceuticals 12,488 a 483,910 AMAG Pharmaceuticals 2,565 a 160,415 Amicus Therapeutics 69,134 a 994,147 Anacor Pharmaceuticals 11,117 a 1,449,768 Atara Biotherapeutics 12,445 504,396 Bio-Rad Laboratories, Cl. A 6,324 a 881,123 Bio-Techne 21,285 2,011,007 BioSpecifics Technologies 30,431 a 1,511,203 Bluebird Bio 12,215 a 1,625,450 Cambrex 21,520 a 1,028,871 Cara Therapeutics 45,027 a 853,712 Cempra 19,018 a 654,219 Cepheid 58,630 a 2,857,626 Chimerix 23,730 a 1,161,346 Clovis Oncology 45,015 a 3,504,868 Dyax 29,974 a 690,001 Dynavax Technologies 77,694 a 2,203,401 Eagle Pharmaceuticals 24,842 a,b 1,951,340 Emergent BioSolutions 57,727 a 1,921,732 Esperion Therapeutics 18,387 a,b 881,657 Exact Sciences 127,051 a,b 2,809,098 Flex Pharma 14,726 b 177,154 Horizon Pharma 86,196 a 2,518,647 IGI Laboratories 82,756 a,b 647,979 INC Research Holdings, Cl. A 29,915 1,226,814 Intersect ENT 84,634 a 2,154,782 Intra-Cellular Therapies 36,432 a,b 976,013 Intrexon 10,710 a,b 476,595 Keryx Biopharmaceuticals 178,783 a,b 1,104,879 Kite Pharma 16,081 a,b 855,027 KYTHERA Biopharmaceuticals 36,248 a 2,708,451 Ligand Pharmaceuticals 45,314 a,b 4,166,169 Lipocine 57,579 a 847,563 Loxo Oncology 17,771 357,197 Medicines 21,163 a 867,683 Momenta Pharmaceuticals 30,171 a 588,636 NanoString Technologies 41,027 a 624,021 Nektar Therapeutics 188,339 a,b 2,081,146 NeoGenomics 47,368 a 287,997 Neurocrine Biosciences 19,079 a 884,884 Novavax 102,758 a 1,106,704 Ocular Therapeutix 13,419 a,b 236,443 Ophthotech 13,970 a 615,099 OPKO Health 50,028 a,b 541,303 Orexigen Therapeutics 119,075 a,b 329,838 Pacira Pharmaceuticals 27,167 a,b 1,563,461 PAREXEL International 20,937 a 1,375,980 Pfenex 20,518 a 448,318 Portola Pharmaceuticals 25,929 a 1,222,812 Progenics Pharmaceuticals 255,345 a 1,871,679 Prothena PLC 18,950 a 1,090,193 Radius Health 13,357 a 812,907 Relypsa 25,363 a 582,334 Repligen 43,507 a 1,482,718 SAGE Therapeutics 28,197 a,b 1,522,920 Supernus Pharmaceuticals 102,868 a 1,867,054 Synergy Pharmaceuticals 220,412 a,b 1,542,884 TESARO 10,442 a,b 537,554 Tetraphase Pharmaceuticals 40,883 a 1,774,731 TG Therapeutics 53,769 a,b 660,283 TherapeuticsMD 118,387 a 725,712 Trillium Therapeutics 15,317 a 238,486 Ultragenyx Pharmaceutical 12,881 a 1,437,778 UNIQURE 29,661 a 794,618 ZIOPHARM Oncology 75,645 a,b 658,868 Zogenix 52,179 a 1,002,880 ZS Pharma 15,834 a 810,067 Real Estate1.4% Alexander & Baldwin 27,638 934,994 CyrusOne 37,577 c 1,189,688 Howard Hughes 12,945 a 1,625,763 Marcus & Millichap 43,949 a 1,866,074 Physicians Realty Trust 39,503 c 572,793 RE/MAX Holdings, Cl. A 46,079 1,690,178 Sovran Self Storage 8,488 c 761,628 Retailing5.4% Burlington Stores 25,191 a 1,337,390 Core-Mark Holding Company 44,999 2,704,890 DSW, Cl. A 24,227 719,300 Express 90,153 a 1,839,121 Five Below 20,975 a,b 811,103 Hibbett Sports 13,332 a,b 526,614 Kirkland's 32,466 724,641 LKQ 17,395 a 521,676 MarineMax 88,628 a 1,444,636 Monro Muffler Brake 62,490 3,961,240 NutriSystem 29,770 832,965 Pool 59,938 4,176,480 Restoration Hardware Holdings 39,916 a,b 3,691,431 Select Comfort 36,072 a 878,353 Shutterfly 103,599 a 4,025,858 The Container Store Group 52,125 a,b 881,434 Tile Shop Holdings 87,822 a 1,045,082 TravelCenters of America 42,563 a 501,818 Wayfair, Cl. A 61,192 b 2,282,461 Semiconductors & Semiconductor Equipment3.8% Advanced Energy Industries 31,318 a 760,088 Ambarella 17,338 a,b 1,658,033 Cabot Microelectronics 17,795 a 771,947 Cavium 57,179 a 3,889,315 CEVA 95,391 a 1,836,277 Cirrus Logic 28,846 a 869,995 Inphi 63,880 a 1,516,511 Integrated Device Technology 185,245 a 3,517,803 MaxLinear, Cl. A 156,020 a 1,552,399 Mellanox Technologies 13,042 a 527,418 NeoPhotonics 87,379 a 632,624 ON Semiconductor 84,321 a 805,687 Photronics 90,848 a 827,625 Power Integrations 13,808 541,964 Rudolph Technologies 89,366 a 1,140,310 Sigma Designs 99,211 a 977,228 Silicon Laboratories 16,321 a 709,637 SolarEdge Technologies 12,847 322,717 Synaptics 6,483 a 454,393 Tower Semiconductor 21,525 a 260,668 Software & Services19.2% ACI Worldwide 122,572 a 2,614,461 Actua 203,730 a 2,899,078 Acxiom 73,805 a 1,546,953 AppFolio, Cl. A 11,434 183,058 Aspen Technology 22,505 a 852,264 Attunity 94,578 a 1,246,538 Barracuda Networks 26,460 a,b 695,633 Benefitfocus 30,122 a,b 1,104,875 Blackbaud 30,675 1,752,770 Blackhawk Network Holdings 21,029 a 830,856 Bottomline Technologies 25,871 a 691,791 BroadSoft 50,800 a 1,603,248 Callidus Software 206,101 a 3,250,212 Cass Information Systems 11,064 533,285 ChannelAdvisor 16,353 a 186,097 Cimpress 38,946 a,b 2,725,441 comScore 54,362 a 2,838,240 Constant Contact 131,224 a 3,249,106 Cornerstone OnDemand 31,277 a 1,117,840 CoStar Group 6,877 a 1,217,504 Criteo, ADR 103,022 a,b 4,039,493 Cvent 43,768 a 1,380,443 Cyber-Ark Software 47,307 b 2,415,022 Demandware 32,107 a,b 1,791,249 Descartes Systems Group 122,288 a 2,111,914 Ellie Mae 32,055 a 2,321,744 Envestnet 51,344 a 1,603,474 Euronet Worldwide 19,538 a 1,259,615 FactSet Research Systems 5,170 b 816,446 Fair Isaac 17,218 1,473,344 Gigamon 35,184 a 801,491 Glu Mobile 103,432 a,b 474,753 GTT Communications 54,858 a 1,206,327 Guidewire Software 30,895 a 1,727,340 Hortonworks 119,835 b 2,847,280 HubSpot 21,543 1,018,768 Imperva 36,316 a 2,163,707 Infoblox 33,906 a 652,351 Interactive Intelligence Group 51,349 a 1,797,729 Intralinks Holdings 124,394 a 1,273,795 j2 Global 55,530 3,863,778 LogMeIn 48,011 a 2,993,006 Luxoft Holdings 21,947 a 1,340,742 Manhattan Associates 19,016 a 1,112,056 MAXIMUS 30,589 1,852,164 MicroStrategy, Cl. A 4,163 a 827,188 Monotype Imaging Holdings 19,537 413,794 NetSuite 5,106 a,b 453,668 NeuStar, Cl. A 52,822 a,b 1,476,375 New Relic 38,618 1,257,402 Paycom Software 95,731 a,b 3,689,473 Paylocity Holding 31,834 a,b 1,051,159 Pegasystems 32,593 798,854 Points International 47,369 a 431,058 Proofpoint 38,880 a 2,190,499 PROS Holdings 32,920 a 728,190 Q2 Holdings 35,793 a 936,345 QLIK Technologies 18,420 a 697,381 Reis 45,092 1,122,791 Rubicon Project 47,652 a 686,189 SciQuest 38,676 a 424,662 SeaChange International 191,483 a 1,156,558 SPS Commerce 31,494 a 2,142,222 Stamps.com 58,963 a 4,855,013 Tableau Software, Cl. A 7,503 a 706,557 Textura 41,917 a 1,083,974 Tyler Technologies 23,207 a 3,203,495 Ultimate Software Group 29,961 a 5,278,829 Verint Systems 30,995 a 1,652,964 Virtusa 14,030 a 742,468 Wix.com 53,809 a 1,062,728 WNS Holdings, ADR 81,392 a 2,428,737 Zix 145,732 a 638,306 Technology Hardware & Equipment3.3% Aerohive Networks 123,886 a,b 770,571 Applied Optoelectronics 58,742 a 1,210,673 Ciena 74,613 a 1,668,346 Cognex 22,636 804,936 CommScope Holding 30,371 a 982,502 Digi International 39,590 a 405,402 Electronics For Imaging 26,983 a 1,181,046 Fabrinet 51,273 a 1,019,307 Immersion 76,376 a 885,198 Infinera 146,860 a,b 3,204,485 Ituran Location and Control 18,232 441,032 Mercury Systems 72,849 a 1,153,928 National Instruments 40,887 1,194,309 Nimble Storage 57,399 a,b 1,530,258 QLogic 109,296 a 1,130,121 Stratasys 27,026 a,b 828,617 Super Micro Computer 43,265 a 1,183,298 Universal Display 14,975 a,b 551,679 Telecommunication Services.7% Boingo Wireless 306,597 a 2,314,808 RingCentral, Cl. A 60,896 a 1,048,020 Vonage Holdings 138,829 a 770,501 Transportation2.4% Allegiant Travel 9,798 1,991,541 Controladora Vuela Compania de Aviacion, ADR 105,573 a 1,408,344 Echo Global Logistics 168,013 a,b 3,907,982 Forward Air 9,595 431,967 Genesee & Wyoming, Cl. A 9,852 a 673,680 Hub Group, Cl. A 10,255 a 386,511 JetBlue Airways 53,238 a 1,188,272 Marten Transport 82,973 1,535,830 Old Dominion Freight Line 8,439 a 561,109 XPO Logistics 76,180 a,b 2,673,918 Utilities.2% American States Water 36,607 Total Common Stocks (cost $527,544,477) Investment of Cash Collateral for Securities Loaned10.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $65,455,116) 65,455,116 d Total Investments (cost $592,999,593) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2015, the value of the fund's securities on loan was $100,180,554 and the value of the collateral held by the fund was $105,051,747, consisting of cash collateral of $65,455,116 and U.S. Government & Agency securities valued at $39,596,631. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $66,691,579 of which $100,991,711 related to appreciated investment securities and $34,300,132 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.2 Pharmaceuticals, Biotech & Life Sciences 13.6 Health Care Equipment & Services 11.5 Money Market Investment 10.7 Consumer Services 6.7 Capital Goods 5.5 Retailing 5.4 Commercial & Professional Services 5.0 Banks 3.8 Semiconductors & Semiconductor Equipment 3.8 Consumer Durables & Apparel 3.3 Technology Hardware & Equipment 3.3 Materials 2.5 Transportation 2.4 Diversified Financials 1.9 Media 1.8 Real Estate 1.4 Food, Beverage & Tobacco 1.2 Automobiles & Components 1.1 Exchange-Traded Funds 1.0 Energy .7 Telecommunication Services .7 Food & Staples Retailing .5 Insurance .4 Household & Personal Products .2 Utilities .2 Based on net assets. The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 559,095,722 - - Equity Securities - Foreign Common Stocks+ 29,288,960 - - Exchange-Traded Funds 5,851,374 - - Mutual Funds 65,455,116 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
